Citation Nr: 0945206	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1974.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to the 
benefits sought.

The Veteran and his spouse testified during a November 2008 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge, and a transcript of that proceeding is of record.  
Through correspondence received that month, the Veteran also 
withdrew from consideration claims previously on appeal for 
service connection for asthma and premature ventricular 
contractions (PVCs). 
See 38 C.F.R. § 20.204. 

The Board remanded the claim in December 2008 for additional 
development.

In September 2009, the Veteran provided additional evidence 
consisting of personal statements from him and his spouse, 
medical journal articles and copies of existing private 
medical records, and requested that the Board consider this 
evidence             in connection with his appeal.  Thus, 
the Board may review the newly received evidence without 
having first obtained a waiver of RO initial consideration.               
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issue of service connection for bipolar disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent and probative evidence weighs against a finding 
that the Veteran currently has PTSD.
CONCLUSION OF LAW

The criteria are not met for service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated in June 2005 and 
March 2008, the RO notified the Veteran as to each element of 
satisfactory notice set forth under the 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)pertaining to the claim for service 
connection for PTSD.  The letters explained the general 
criteria to establish a claim for service connection, and 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, an addendum to the 
March 2008 notice letter provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent.  
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The initial 
VCAA notice letter comported with the timing of notice 
requirement by having preceded issuance of the November 2005 
rating decision on appeal.  The subsequent notice letter 
issued in March 2008 did not meet this criterion.  However, 
the Veteran has had an opportunity to respond to the VCAA 
correspondence in advance of the most recent April 2009 
Supplemental SOC (SSOC) readjudicating his claim.  There is 
no indication of any further available information or 
evidence that must be associated with the record.  The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records pertaining to the receipt of 
benefits from the Social Security Administration (SSA).  The 
Veteran has undergone several VA medical examinations.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board finds these 
examinations to be adequate as they are based on the 
Veteran's medical history and provided a complete discussion 
of examination findings.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate).  The Veteran and his representative have not 
contended otherwise.  

In support of his claim, the Veteran has provided private 
treatment records from several sources.  He has testified 
during a November 2008 Travel Board hearing before the 
undersigned.  The record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim for PTSD on the merits.  

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 
 
In furtherance of the claim, the Veteran describes stressful 
experiences as a fire support technician aboard the U.S.S. 
Blandy from October 1972 to January 1973 while stationed off 
the coast of Vietnam.  The Veteran indicates that he had the 
duty of operating the mechanical equipment necessary to fire 
the ship's 5-inch guns at locations on land, and that he 
participated in over 150 missions.  He states that at times 
the technical information he received for targeting purposes 
was incorrect, and this resulted in "friendly fire" 
incidents in which U.S. troops were mistakenly hit by shells 
fired by the U.S.S. Blandy.  The Veteran further alleges an 
incident involving an accidental high pressure steam leak in 
which four crewmen were seriously injured.  In addition, he 
indicates as a stressor that the U.S.S. Blandy engaged in 
three fire fights with enemy artillery located north of the 
Vietnamese Demilitarized Zone (DMZ), and one occasion the 
ship was damaged by enemy artillery fire.  He explains that 
for his role in these incidents of hostile encounters he was 
awarded the Combat Action Medal. 

The Veteran's DD-214 (Report of Separation from Active Duty) 
indicates that his last duty assignment was aboard the U.S.S. 
Blandy (DD943).  His occupational specialty was as a 
Firecontrol Technician (Guns).  The decorations awarded 
included the Vietnam Service Medal and the Combat Action 
Ribbon.  

Based upon the Veteran's receipt of the Combat Action Ribbon, 
his participation in combat operations during service is 
confirmed. See 38 U.S.C.A. § 1154(b). Consequently, the 
U.S.S. Blandy's involvement in a hostile encounter with enemy 
forces is deemed to have occurred as described.  Given that 
there is a verified stressor of record, the next inquiry is 
whether the Veteran has a current clinical diagnosis of PTSD 
that is linked to this in-service stressor.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999).

A July 2005 administrative decision from the Social Security 
Administration indicates that the Veteran was deemed disabled 
for purpose of receipt of SSA benefits, effective February 
18, 2005, due to the primary diagnosis of affective mood 
disorders.

The Veteran underwent a VA Compensation and Pension 
examination in October 2005.  The claims file was reviewed.  
As to medical history the Veteran had been treated on an 
inpatient and outpatient basis for mental health disorders 
since November 2000.  Records indicated that he was diagnosed 
with bipolar I disorder, severe with psychotic features and 
features of antisocial personality.  Also previously 
diagnosed were impulse control and obsessive compulsive 
disorders. These records did not show a prior diagnosis of 
PTSD, nor chronic symptoms of PTSD. The Veteran stated that 
when he was on board ship he experienced extreme depression, 
which later changed to a manic stage for several years.  Upon 
psychological interview the Veteran's symptoms which were 
severe prior to treatment appeared to have been well 
controlled with medication.  Speech and language were goal 
directed.  No looseness of association was noted, and reality 
testing appeared intact.  He appeared mild to moderately 
anxious. 

The diagnosis was bipolar disorder, and impulse control 
disorder.  The VA examiner commented that the Veteran did not 
meet the criteria for PTSD.  Rather, review of medical 
records and interview with the Veteran indicated that a more 
accurate diagnosis would be bipolar disorder and impulse 
control disorder related to a history of sexual addiction.  
Review of medical records did not support a history of PTSD.

A September 2006 diagnostic summary from a private mental 
hospitalization provides the diagnoses of bipolar I disorder, 
most recent episode manic; and PTSD.

The June 2008 correspondence from R.S. a private 
psychiatrist, states that she had been treating the Veteran 
for the past seven years, mostly for bipolar affective 
disorder.  According to the psychiatrist, the Veteran 
reported serving Vietnam and having had PTSD.  He reported a 
history of nightmares and flashbacks.  The psychiatrist 
stated that the Veteran also had narcissistic personality 
disorder for which he was in therapy.  Attached is a June 
2008 diagnostic summary which states diagnoses of bipolar I 
disorder; PTSD; and narcissistic personality disorder, 
without signature or name of diagnosing treatment provider. 

On VA examination again in February 2009, the examiner 
initially indicated his review of contents of the claims 
file, including records of private treatment.  There was a 
past medical history of ongoing mental health treatment since 
October 2000, including five hospitalizations for bipolar 
disorder.  There were related symptoms of mood swings, 
depression, and obsessive behavior.  A mental health 
evaluation revealed that speech was rapid and pressured, 
affect was constricted, and mood was agitated and elated. 
Orientation was intact to person, time and place.  Thought 
process was rambling.  There were grandiose delusions.  
Judgment and insight were present.  There were intermittent 
sleep disturbances.  The Veteran described avoidance of 
reminders of service events, difficulty concentrating, 
periodic recollections, and guilt over incidents from 
service.  The diagnosis was bipolar disorder I, most recent 
episode hypomaniac; and narcissistic personality disorder, 
with obsessive traits.  The VA examiner further found that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  The examiner commented that the Veteran did not 
have the symptoms of this disorder.

The Board initially notes that the June 2008 statement from 
Dr. R.S. reiterates the Veteran's report of having PTSD, but 
does not offer an independent diagnosis of the same.  This 
report therefore does not provide competent evidence of a 
current PTSD diagnosis.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (information simply recorded by a 
medical examiner, unenhanced by additional comment by that 
examiner, does not on its own constitute competent medical 
evidence).  The accompanying 2008 diagnostic summary is not 
signed or offered on a treatment provider's letterhead, and 
thus its veracity or probative value cannot substantially be 
ascertained.  As a result, the primary sources of evidence of 
the question of diagnosis are therefore the VA examination 
reports and the September 2006 psychiatric hospitalization 
document. 
By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001). 

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the VA 
examiners, who found no evidence of PTSD, to be of greater 
probative value than September 2006 psychiatric 
hospitalization report to the contrary.

The VA examination reports in this case both followed an 
extensive review of all documented medical history, a key 
factor in assigning probative weight to a medical opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Boggs 
v. West,        11 Vet. App. 334, 340 (1998).  The examiners 
each specifically considered the comprehensive medical 
history as well as an interview with the Veteran to determine 
if the diagnostic criteria for PTSD were individually met.  
In comparison, the basis for the inpatient psychiatric 
evaluation did not include a medical history review, 
including of a treatment history primarily related to bipolar 
disorder.  In this instance, the opportunity of the VA 
examiners to review the Veteran's condition in detail, and 
more importantly on a long-term basis which almost 
exclusively shows bipolar disorder, lends greater probative 
value to their respective conclusions.  The VA examiners 
likewise considered the Veteran's condition from the 
framework of the potential significance of events from his 
service to his later mental state.  To the contrary, the 
September 2006 record offers no rationale or basis for the 
finding of PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The only other evidence in the claims file alleging that the 
Veteran has PTSD consists of the Veteran's own statements and 
those of his spouse.  It is well settled, however, that lay 
persons without medical training are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Veteran's 
statements and those of his spouse are accordingly lacking in 
probative value.

The Board additionally notes that the treatise evidence which 
has been submitted by the Veteran is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the Veteran's claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim).

Accordingly, the Board has determined that the VA examiners' 
conclusions that the Veteran does not presently have PTSD 
constitute the most persuasive opinion of record of the 
subject of diagnosis.  Thus, while the Veteran has a verified 
stressor, there is no current clinical diagnosis of PTSD that 
is associated with this confirmed event from service and his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) (noting that service connection presupposes a 
current diagnosis of the claimed disability); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service 
connection may not be granted unless a current disability 
exists).

The preponderance of the evidence is unfavorable on the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board is remanding the claim for service connection for 
bipolar disorder for further evidentiary development prior to 
issuance of a decision on this matter. 

In December 2008, the Board previously remanded this claim 
for a VA examination to determine whether the Veteran had a 
psychiatric disability that was etiologically related to an 
incident of his verified combat service.

On VA examination in February 2009, the diagnosis was bipolar 
disorder I, most recent episode hypomaniac; and narcissistic 
personality disorder, obsessive traits. The VA examiner 
further opined that the Veteran's bipolar disorder did not 
appear to be causally related to military service.  In 
support of his opinion, the examiner noted that the Veteran 
was told he was well-adjusted at the end of his military 
career, the Veteran had been first treated for bipolar 
disorder in 2000, and that he had no psychiatric treatment 
while in the Navy or for 26 years after discharge.  

While the preceding opinion addresses the etiology of bipolar 
disorder, there is no indication that the VA examiner ever 
took into account the Veteran's experiences from 
participation in combat in rendering a medical opinion.  This 
includes participation in three fire fights with enemy forces 
while stationed on the U.S.S. Blandy.  In this regard, the 
examination report identifies the Veteran's most significant 
"stress role" as a fire control technician and later 
references "guilt issues over friendly fire," but does not 
further elaborate.  In opining on etiology, a discussion of 
the complete extent of service history is warranted.  The 
Board's prior remand specifically requested such 
consideration of service history.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand confers upon the claimant, as 
a matter of law, the right to compliance with the remand 
directives). 

Thus, the Board is returning the claims folder for a 
supplemental opinion as to whether, considering all relevant 
history of precipitating events from service, the Veteran's 
bipolar disorder has any causal connection to an incident of 
his combat service.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (stating that once VA undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).

Additionally, the Board acknowledges the recent assertions of 
the Veteran's spouse as to bias on the part of the VA 
examiners; accordingly, the Board requests that the 
supplemental opinion be provided by an examiner other than 
the examiners who conducted the October 2005 and February 
2009 VA examinations.  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should forward the 
claims folder to an examiner other 
than the examiners who conducted 
the October 2005 and February 2009 
VA examinations, and request a 
supplemental opinion as to whether 
it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the Veteran's 
diagnosed bipolar disorder is 
etiologically related to an 
incident of his combat service.  In 
providing the requested opinion, 
the examiner should consider all 
potentially relevant incidents from 
combat service, including incidents 
in which the ship on which he was 
stationed participated in fire 
fights with enemy forces.  A clear 
rationale should be stated for all 
conclusions reached.  If the 
reviewing examiner deems 
examination and/or diagnostic 
testing of the Veteran to be 
necessary, such should be 
scheduled.

2.  The RO should then review the 
claims file.  If any of the 
directives specified in this remand 
have not been implemented, 
appropriate corrective action 
should be undertaken before 
readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bipolar disorder, 
based upon all additional evidence 
received.  If the benefit sought on 
appeal is not granted, the Veteran 
should be furnished with a 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity 
to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


